Mr. Presiding Justice 0 ’Connor delivered the opinion of the court. Abstract of the Decision. 1. Appeal and' error, § 1567*—When correctness of ruling on proposition of law immaterial'. Where in a case tried hy the court without a jury the ultimate facts found by the court are such that no judgment would stand except that entered, the question whether there was error in a ruling on a proposition of law is immaterial. 2. Appeal and error, § 1414*—when findings of fact hy court will not he reviewed. Where the evidence heard at the trial is not in the record, the Appellate Court will not review findings of fact by the trial court trying the case without a jury.-